Name: Council Decision (EU) 2016/431 of 12 February 2016 on the signing, on behalf of the European Union, and provisional application of the Agreement between the European Union and the People's Republic of China on the short-stay visa waiver for holders of diplomatic passports
 Type: Decision
 Subject Matter: European construction;  international law;  international affairs;  Asia and Oceania
 Date Published: 2016-03-23

 23.3.2016 EN Official Journal of the European Union L 76/17 COUNCIL DECISION (EU) 2016/431 of 12 February 2016 on the signing, on behalf of the European Union, and provisional application of the Agreement between the European Union and the People's Republic of China on the short-stay visa waiver for holders of diplomatic passports THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular point (a) of Article 77(2), in conjunction with Article 218(5), thereof, Having regard to the proposal from the European Commission, Whereas: (1) In the context of the EU-China Mobility and Migration Dialogue, the Union and the People's Republic of China agreed on a cooperation package of measures in the area of irregular migration and visa policy, including a reciprocal visa waiver agreement for holders of diplomatic passports. (2) On 14 September 2015, the Council adopted a decision authorising the Commission to open negotiations with the People's Republic of China for the conclusion of an agreement between the European Union and the People's Republic of China on the short-stay visa waiver for holders of diplomatic passports (the Agreement). (3) Negotiations on the Agreement were opened on 21 September 2015 and were successfully finalised by the initialling thereof, by Exchange of Letters, on 3 November 2015 by the Union and on 4 November 2015 by the People's Republic of China. (4) The Agreement should be signed, and the declarations attached to the Agreement should be approved, on behalf of the Union. The Agreement should be applied on a provisional basis as from the third day following the date of signature thereof, pending the completion of the procedures for its formal conclusion. (5) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (1); the United Kingdom is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (6) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (2); Ireland is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement between the European Union and the People's Republic of China on the short-stay visa waiver for holders of diplomatic passports (the Agreement) is hereby authorised, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The declarations attached to this Decision shall be approved on behalf of the Union. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 4 The Agreement shall be applied on a provisional basis as from the third day following the date of signature thereof (3), pending the completion of the procedures for its conclusion. Article 5 This Decision shall enter into force on the day of its adoption. Done at Brussels, 12 February 2016. For the Council The President J.R.V.A. DIJSSELBLOEM (1) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (2) Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20). (3) The date of signature of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.